*346Opinion by
Ford, J.
It was stipulated that certain items of the involved merchandise consist of woven silk fabrics, valued at more than $5.50 per pound, similar in all material respects to the merchandise passed upon in Abstract 56470. Accepting the stipulation as a statement of fact and following the cited authority, it was held that the merchandise imported or withdrawn from warehouse prior to January 1, 1948, is dutiable at 45 percent under paragraph 1205, as modified by T. D. 48316, and that which was imported or withdrawn from warehouse subsequent to said date is dutiable at 25 percent under said paragraph, as modified by T. D. 51802.